ORDER
The Disciplinary Review Board having issued a letter of admonition in DRB 02-461 to SHARON WADE-SPEARMAN of IRVINGTON, who was admitted to the bar of this State in 1980, for violating RPC 3.3(a)(1) (knowingly making a false statement of material fact to a tribunal);
And respondent having been ordered to show cause why she should not be disciplined as provided for in Rule D20-15A;
And the Court having determined from its review of the record that the appropriate discipline is a reprimand;
And good cause appearing;
*510It is ORDERED that the admonition issued by the Disciplinary Review Board is vacated and SHARON WADE-SPEARMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.